           Case 1:19-cv-09399-ER Document 61 Filed 02/08/21 Page 1 of 3


                        SERGEI OREL, LLC
                              Attorneys at Law
                   2125 Center Avenue, Suite 608
                    Fort Lee, New Jersey 07024

                                                                          Tel: 201-491-1464
                                                                         Fax: 201-604-6775
                                                                       sorel@sergei-orel.com
February 8, 2021

VIA ECF ONLY

Hon. Edgardo Ramos, U.S.D.J.
Thurgood Marshall United States Courthouse
Courtroom 619
40 Foley Square
New York, NY 10007

   RE:             POOF-SLINKY, LLC v. A.S. PLASTIC TOYS CO., LTD., et al.
   Civil Action No.:    19-cv-9399

Dear Your Honor,

This office represents the following defendants in the above matter:

A.S. Plastic Toys Co., Ltd.

Amy & Benton Toys & Gifts Co., Ltd.

Believe-fly Trading (Toys) Co., Ltd. (Shantou)

Guangdong Hershey Spring Industrial Co. Ltd.

Hhsmile

Longyan Lang Ling Heng Chuang Trading Ltd.

Nbjustin

Ningbo Zhenrong Intn'l Trading Co., Ltd.

Shantou Chenghai Haoda Toys Co., Ltd.

Shantou Chenghai Hengya Toys Co., Ltd.

Shantou Chenghai Pengcheng Toy Ind. Co., Ltd.
Shantou Chenghai Sweet Baby Toys Firm



                                           1
         Case 1:19-cv-09399-ER Document 61 Filed 02/08/21 Page 2 of 3




Shantou Chenghai Yuansheng Toys Industry Co., Ltd.
Shantou Chenghai Yueqi Toys Firm
Shantou City Chenghai Xinbooming Toys Factory
Shantou H&C Toys & Crafs Manufactory
Shantou Kunyang Trading Co., Ltd.

Shantou Longhu XuChang Toys Firm

Shantou Lucky Toys & Gift Firm

Shantou Mingtong Toys Industrial Co., Ltd.

Shantou South Toys Factory

Shantou Tianyi Toys Industrial Co., Ltd.

Hengjun Plastic Toys Manufactory Shaoxing Jinlangte Sports Goods Co., Ltd.

Shenzhen X-World Technology Co., Ltd.

Shenzhen Gift Joint Promo Co., Ltd.

Wenling Bestone Commodity Factory

Yiwu B&T Crafts & Arts Co., Ltd.

Yiwu Power Import & Export Co., Ltd.

Yiwu Qida Household Items Factory
Zhangping TK Toys And Gifts Co., Ltd.

Shantou Chenghai Kaishenglong Toys Factory

Shantou Jinyu Trading Co., Ltd., and
Great International Toys Ltd.


Please accept this letter response in opposition to Plaintiff’s Motion for Default
Judgment in lieu of a more formal response to Plaintiff’s said Motion.

The undersigned has filed an Answer with affirmative defenses and a counterclaim to
Plaintiff’s complaint, on behalf of the above Defendants, earlier today, i.e., February 8,
2021, with this Honorable Court. As such, Plaintiff’s Motion should not be granted on


                                             2
         Case 1:19-cv-09399-ER Document 61 Filed 02/08/21 Page 3 of 3




the basis of a failure to file Answer, as the Answer has been filed in this matter. The
undersigned apologizes to the Court and the adversary for a late filing of the said
Answer. However, in all fairness to the Defendants, and given the delay in this matter
caused by the COVID-19 pandemic, the delay in filing the answer is fairly negligible,
and as such, it is respectfully submitted that it should not result in prejudice to the
Plaintiff.

The undersigned represents 34 defendants that are Chinese companies, which are
located in the People’s Republic of China. The communication between the
undersigned counsel and the Defendants is made more difficult by the sheer number of
the different defendants in this matter that the undersigned represents, and also by the
fact that the undersigned attorney does not speak Mandarin and has to rely on the help
of others who speak Mandarin in order to communicate with the Defendants.

The undersigned has put in a lot of effort in preparing discovery responses to Plaintiff’s
discovery demands. The Defendants’ discovery responses are not completely ready
yet, as the undersigned needs more time to obtain the missing discovery information
and documents from the Defendants.

As such, it is respectfully requested that the period to provide discovery responses for
the Defendants be extended by 60 days from today.

Many thanks for your courtesies,

Best regards,




Sergei Orel




                                             3
